PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/813,894
Filing Date: 15 Nov 2017
Appellant(s): Li et al.



__________________
Mary J. Breiner
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/11/2011 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues that “Breuer does not disclose an identical or substantially identical product, that the differences in products result in a structural difference making the intended use a distinquishing feature, and that the difference in amounts is distinctive since different amounts do result in different effects in the product so the claimed properties do not naturally flow from the product of Breuer”. See first paragraph, page 6.
The Examiner respectfully submits that Breuer discloses an aqueous soap emulsion suitable for aerosolization (claims 1 and 5, col. 2, lines 15-60) comprising: 
5 to about 25% by weight mineral oil (claim 1, col. 2, lines 34-37; read on the claimed alkane hydrocarbon); 
a small amount such as 0.15% of polymeric material such as polyvinylpyrrolidone (table 1, usage of polyvinylpyrrolidone), which is a well-known film former additive; 
3 to 6% by weight of an emulsifier selected from the group consisting of a sorbitan ester of a fatty acid and a polyoxyethylene oleyl ether having an HLB of 1-9 (col. 2, lines 23-29; read on the claimed nonionic emulsifier); 

about 4 to about 16% by weight of a water-soluble soap selected from the group consisting of sodium, potassium, ammonium, an alkylolamine soap of a fatty acid and mixtures thereof col. 2, lines 17-20; read on surfactant); 
and balance water. 
Breuer discloses that the proportion of propellant must be sufficient to provide the desired pressure within the container. Generally, the propellant will be present in an amount of from 1 to 15% by weight of the composition (col. 3, lines 43-46). 
The reference differs from Applicant's recitations of claims by not disclosing identical ranges (for example HLB). However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP (2144.05). 
The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own 

Appellant argues that “Breuer is directed to providing a shaving composition for skin in the form of a rigid foam with improved lubricating properties. The foam is stated to exhibit desired wetting action while at the same time lubricating the face and depositing an oil film on the skin to leave the face smooth and in a non-irritated condition (see column 5, lines 6-13). This is provided by a composition made up of a soap of fatty acids, a sorbitan emulsifier of the class of sorbitan esters of fatty acids and oleyl alcohol and ethylene oxide, and an emollient material such as mineral oil (see column 2, lines 5-15). Optional ingredients includable are minor amounts of anionic, amphoteric or nonionic wetting agents, a humectant and a propellant. If a propellant is included, examples disclosed of propellants suitable for use are C3-4 hydrocarbons and C1-2 chlorofluorinated hydrocarbons because they are odorless and exhibit minimal skin irritation tendencies (see column 3, lines 28-31”. Appellant argues that “Appellant’s claimed furniture care, shoe care or auto care product provides cleaning and polishing having “easier wipeout” in use in application to furniture, shoes or autos, none of which are in the nature of absorbent living skin (the treated surface of Breuer) (see page 4, paragraph 0008 and page 8, paragraph 0015). It would not be desirable in a care product of surfaces as claimed to deposit an oil film, which would make wipeout of the product more difficult and/or leave an oily residue on the furniture, shoe or auto surface. The composition of Breuer is notably different from that claimed due to inclusion of soap of fatty acids, no recognition of inclusion of a compressed gas propellant, and no recognition of the need for a freeze-thaw stabilizer in the form of a polyol, sugar, polar aprotic solvent or amphoteric surfactant. The other ingredients which may be included in Breuer are optionally added materials, such as anionic, amphoteric or nonionic wetting agents (wherein no preference is stated for choosing one over the other), and a humectant (each example of which is a hydroxyl-containing compound)”.See second paragraph, page 6 to first paragraph, page 8.
The Examiner respectfully submits that Breuer discloses the aqueous soap emulsion suitable for aerosolization set forth above, which is substantially similar to the claimed composition. It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
The Examiner respectfully submits that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. easier wipeout ) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore. The soap of fatty acids of Breuer is read on the claimed surfactant. The Examiner respectfully submits that although the prior art 
Regarding to the argument that Breuer discloses optional compounds, the Examiner respectfully submits that both 3.99% glycerin and 0.15% of polyvinylpyrrolidone are used in all the examples (table 1). Furthermore, a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421).
Appellant argues that “No teaching or suggestion is provided directing one skilled in the art to pick and choose from the disclosure of Breuer components which provide appellant’s claimed combination of components and use them in amounts as claimed in claim 18, in view of the different intended uses and the need in Breuer of the soap of fatty acids and required lubricating properties (a sought-after feature of the inventive composition of Breuer as set forth above). In view of this difference of composition, it cannot be assumed that the composition of Breuer would have the same freeze-thaw properties as the claimed product. Further, If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. See MPEP §2143.01 (V) citing In re Gordon, 221 USPQ 1125 (Fed. Cir. 1984)”. See second paragraph page 8.
The Examiner respectfully submits that Breuer discloses an aqueous soap emulsion suitable for aerosolization (claims 1 and 5, col. 2, lines 15-60) comprising: 
5 to about 25% by weight mineral oil (claim 1, col. 2, lines 34-37; read on the claimed alkane hydrocarbon); 
a small amount such as 0.15% of polymeric material such as polyvinylpyrrolidone (table 1, usage of polyvinylpyrrolidone), which is a well-known film former additive; 
3 to 6% by weight of an emulsifier selected from the group consisting of a sorbitan ester of a fatty acid and a polyoxyethylene oleyl ether having an HLB of 1-9 (col. 2, lines 23-29; read on the claimed nonionic emulsifier); 
a small amount such as 3.99% of humectant such as glycerin, propylene glycol, sorbitol and polyethylene glycols (table 1, usage of glycerin; read on claimed stabilizer);

and balance water. 
Breuer discloses that the proportion of propellant must be sufficient to provide the desired pressure within the container. Generally, the propellant will be present in an amount of from 1 to 15% by weight of the composition (col. 3, lines 43-46). 
The reference differs from Applicant's recitations of claims by not disclosing identical ranges (for example propellant amount of about 0.01-2%). However, the reference discloses "overlapping" ranges (propellant amount of 1-15%), and overlapping ranges have been held to establish prima facie obviousness (MPEP (2144.05). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to 
The Examiner respectfully submits that it should be noted that "A reference can be used for all it realistically teaches and is not limited to the disclosures in its specific examples". See In re Van Marter et al 144 USPQ 421; In re Windmer et al 147 USPQ 518, 523; and In re Chapman et al 148 USPQ 711. Furthermore, it is not picking and choosing to select one element from one list, however long the list may be. When the species is clearly named, the selection from a long list does not avoid a 103 rejection. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982). The Examiner respectfully submits that both 3.99% glycerin and 0.15% of polyvinylpyrrolidone are used in all the examples (table 1)

Appellant argues that “In order to find a prima facia case of obviousness, the prior art needs to provide one skilled in the art with a reason prompting that person to combine the elements in a way the claimed new invention does to arrive at the claimed compounds. See Takeda v. Alphapharm, 83 USPQ2d 1169, 1174 (Fed. Cir. 2007) (citing KSR Int.1 Co. v. Teleflex, Inc., 127 §.Ct. 1727, 1731) and In re Lalu, 223 USPQ 1257, 1258 (Fed. Cir. 1984). Further, a reference must be considered in its entirety. In determining whether a case of prima facie obviousness exists, it is necessary to ascertain whether the prior art teachings appear to be sufficient to one of ordinary skill in the art to suggest making the substitution or other modification to provide the claimed invention. In re Baird, supra, at page 152, citing In re Burckel, 201 USPQ 67, 70 (CCPA 1979). The Federal Circuit decision in Bausch & Lomb v. Barnes-Hind/Hydrocurve, 796 F.2d 443, 448, 230 USPQ 416, 419 (Fed. Cir. 1986) quoting In re Wesslau, 353 F.2d 238, 241, 147 USPQ 391, 393 (CCPA 1965) stated that: It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one skilled in the art. For a proper rejection, the claimed invention must be determined to be obvious from a fair reading of the prior art as a whole and requires a comparison of the subject matter claimed with the prior art as a whole. In re Gordon, 221 USPQ 1125, 1127 (Fed. Cir. 1984); In re Rothermel and Waddell, 125 USPQ 328, at 331-332 (CCPA 1960); and In re Aufhauser, 158 USPQ 351, 353 (CCPA 1968)”. See first paragraph, page 9 to first paragraph page 10.

The Examiner respectfully submits that Breuer discloses an aqueous soap emulsion suitable for aerosolization (claims 1 and 5, col. 2, lines 15-60) comprising: 

a small amount such as 0.15% of polymeric material such as polyvinylpyrrolidone (table 1, usage of polyvinylpyrrolidone), which is a well-known film former additive; 
3 to 6% by weight of an emulsifier selected from the group consisting of a sorbitan ester of a fatty acid and a polyoxyethylene oleyl ether having an HLB of 1-9 (col. 2, lines 23-29; read on the claimed nonionic emulsifier); 
a small amount such as 3.99% of humectant such as glycerin, propylene glycol, sorbitol and polyethylene glycols (table 1, usage of glycerin; read on claimed stabilizer);
about 4 to about 16% by weight of a water-soluble soap selected from the group consisting of sodium, potassium, ammonium, an alkylolamine soap of a fatty acid and mixtures thereof col. 2, lines 17-20; read on surfactant); 
and balance water. 
Breuer discloses that the proportion of propellant must be sufficient to provide the desired pressure within the container. Generally, the propellant will be present in an amount of from 1 to 15% by weight of the composition (col. 3, lines 43-46). 
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP (2144.05). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Where the claimed and 
The Examiner respectfully submits that it should be noted that "A reference can be used for all it realistically teaches and is not limited to the disclosures in its specific examples". See In re Van Marter et al 144 USPQ 421; In re Windmer et al 147 USPQ 518, 523; and In re Chapman et al 148 USPQ 711. Furthermore, it is not picking and choosing to select one element from one list, however long the list may be. When the species is clearly named, the selection from a long list does not avoid a 103 rejection. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Appellant argues that the Examiner acknowledges that the reference differs from appellant’s claims by not disclosing identical ranges and that the prior art does not disclose the same properties as the claimed product, but states that such properties are deemed to naturally flow from the prior art structure since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention and as a result states the burden shifts to the applicant to prove otherwise (see pages 3 and 7 of the Office action mailed March 11, 2021). Appellant argues that the Examiner’s premise is not correct. The structure and chemical composition of the composition of the reference is not similar to that of the claimed product and the component amounts are result determinative. Thus, it cannot be presumed that the same results will naturally flow from such prior art composition. See paragraph 2 to first paragraph 1, page 11.
The Examiner respectfully submits that Breuer discloses an aqueous soap emulsion suitable for aerosolization (claims 1 and 5, col. 2, lines 15-60) comprising: 
5 to about 25% by weight mineral oil (claim 1, col. 2, lines 34-37; read on the claimed alkane hydrocarbon); 
a small amount such as 0.15% of polymeric material such as polyvinylpyrrolidone (table 1, usage of polyvinylpyrrolidone), which is a well-known film former additive; 
3 to 6% by weight of an emulsifier selected from the group consisting of a sorbitan ester of a fatty acid and a polyoxyethylene oleyl ether having an HLB of 1-9 (col. 2, lines 23-29; read on the claimed nonionic emulsifier); 
a small amount such as 3.99% of humectant such as glycerin, propylene glycol, sorbitol and polyethylene glycols (table 1, usage of glycerin; read on claimed stabilizer);
about 4 to about 16% by weight of a water-soluble soap selected from the group consisting of sodium, potassium, ammonium, an alkylolamine soap of a fatty acid and mixtures thereof col. 2, lines 17-20; read on surfactant); 
and balance water. 
Breuer discloses that the proportion of propellant must be sufficient to provide the desired pressure within the container. Generally, the propellant will be present in an amount of from 1 to 15% by weight of the composition (col. 3, lines 43-46). 
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 

Appellant argues that “as shown in the examples in appellant’s specification and described, for example, at page 19, paragraph [0055], in Test Examples 15-19, which were each based on Base E Formula (see page 16), different results were obtained simply by a change in the amount of the glycerin freeze-thaw stabilizer included in the composition. Further, when the same amount, which did not give freeze-thaw stability to the Base E Formula, was used for the glycerin included in Base A Formula (see page 15), freeze-thaw stability was provided. The examples show, therefore, that for different emulsion systems a different minimum stabilizer concentration is used for re-forming the emulsion after breaking the emulsion in a freeze-thaw cycle. The test examples as to Base E Formula also show (as described in paragraph [0055]) that another critical concentration can be provided based on the amount of stabilizer included such that the stabilizer can prevent the emulsion from breaking”. See second paragraph, page 11.
The Examiner respectfully submits that Breuer discloses an aqueous soap emulsion suitable for aerosolization set forth above comprising a small amount such as 3.99% of humectant such as glycerin in all examples. The Examples of the instant application show the amount of 0.5% fail the test. The applicant fails to provide no factual evidence to show that the prior art composition comprising 3.99% glycerin fails the test. Appellant’s argument cannot take place of the evidence.

Appellant argues that “In Breuer, when the disclosure is taken in its entirety as required in considering obviousness under 35 U.S.C. §103, (see In re Braid, supra, at 1552), it can be seen that there are more differences between Breuer and appellant’s claimed product than simply as to amount (even though amount as shown by appellant’s examples as noted above can be determinative alone). These differences do not suggest modification to the composition taught in Breuer in a manner to obtain appellant’s claimed product. See paragraph 3, page 11 to first paragraph, page 12.

5 to about 25% by weight mineral oil (claim 1, col. 2, lines 34-37; read on the claimed alkane hydrocarbon); 
a small amount such as 0.15% of polymeric material such as polyvinylpyrrolidone (table 1, usage of polyvinylpyrrolidone), which is a well-known film former additive; 
3 to 6% by weight of an emulsifier selected from the group consisting of a sorbitan ester of a fatty acid and a polyoxyethylene oleyl ether having an HLB of 1-9 (col. 2, lines 23-29; read on the claimed nonionic emulsifier); 
a small amount such as 3.99% of humectant such as glycerin, propylene glycol, sorbitol and polyethylene glycols (table 1, usage of glycerin; read on claimed stabilizer);
about 4 to about 16% by weight of a water-soluble soap selected from the group consisting of sodium, potassium, ammonium, an alkylolamine soap of a fatty acid and mixtures thereof col. 2, lines 17-20; read on surfactant); 
and balance water. 
Breuer discloses that the proportion of propellant must be sufficient to provide the desired pressure within the container. Generally, the propellant will be present in an amount of from 1 to 15% by weight of the composition (col. 3, lines 43-46). 
The Examiner respectfully submits that the reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).

Appellant argues that Breuer describes a shaving composition for application to skin having improved lubricating properties (see column 1, lines 6-13). The composition provides wetting action and lubrication to the skin based on depositing an oil film on the skin. This is provided by the disclosed combination of components, namely a soap of fatty acids, a sorbitan emulsifier of a class of sorbitan esters of fatty acids and ethers of oleyl alcohol and ethylene oxide, and an emollient material such as mineral oil (see column 2, lines 5-15). Optional components include a wetting agent, a humectant and a propellant. Appellant’s claimed product to the contrary is a furniture care, shoe care or auto care product for cleaning and polishing having an “easier wipeout” following application to a furniture, shoe or auto surface (see page 4, paragraph [0008] and page 8, paragraph [0015]). This means that the application of an oil film as taught in Breuer would not be desirable””. See second paragraph, page 12 to paragraph 1, page 13.
The Examiner respectfully submits that Breuer discloses the composition set  forth  above comprising 1) mineral oil (disclosed by the appellant in the specification and read on the claimed alkane hydrocarbon); 2) polyvinylpyrrolidone (used  in  all examples, a well-known film former additive); 3) emulsifier selected from the group consisting of a sorbitan ester of a fatty acid and a polyoxyethylene oleyl ether having an HLB of 1-9 (read on the claimed nonionic emulsifier);4) glycerin (3.99% glycerin used  in  all  examples, read  on the claimed stabilizer); 5) balance water; 6) water-soluble soap selected from the group consisting of sodium, potassium, ammonium, an alkylolamine soap of a fatty acid and mixtures thereof(read on surfactant). Thus Breuer discloses a substantially similar claimed composition. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the 

Appellant argues that “Breuer also does not teach the inclusion of compressed gas as the propellant and does not teach the need or desirability for inclusion of a freeze-thaw stabilizer, in particular in the form of a polyol, sugar, polar aprotic solvent or an amphoteric surfactant. In view of the difference in object and primary components, there is no suggestion in Breuer to avoid inclusion of components providing lubrication to skin (e.g., the soap of fatty acids and the emollient material) and to include a specific combination of components which are either optional or not disclosed, in particular in a specified amount wherein the amount of the freeze-thaw stabilizer has been shown to be result determinative even when all the same components of the composition are present (as described in appellant’s specification and noted above). See second paragraph, page 13.
The Examiner respectfully submits that Breuer discloses an aqueous soap emulsion suitable for aerosolization set forth above comprising: 5 to about 25% by weight mineral oil (read on the claimed alkane hydrocarbon); a small amount such as 0.15% of polymeric material such as polyvinylpyrrolidone, which is a well-known film former additive; 3 to 6% by weight of an emulsifier selected from the group consisting of a sorbitan ester of a fatty acid and a polyoxyethylene oleyl ether having an HLB of 1-9 ( read on the claimed nonionic emulsifier); a small amount such as 3.99% of humectant 
Breuer discloses that the proportion of propellant must be sufficient to provide the desired pressure within the container. Generally, the propellant will be present in an amount of from 1 to 15% by weight of the composition. See col. 3, lines 43 - 46. 
The reference differs from Applicant's recitations of claims by not disclosing identical ranges (for example HLB). However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP (2144.05).
The Examiner respectfully submits that Breuer discloses the propellant used in the compositions can be any liquefied, normally gaseous, hydrocarbon or halogenated hydrocarbon or mixture thereof which is effective to provide a pressure in the ultimate container and a small amount such as 3.99% of humectant such as glycerin (disclosed in all the examples, read on claimed stabilizer). The Examiner respectfully submits that prior art disclose a small amount such as 3.99% of humectant such as glycerin in all examples. Furthermore, a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 


Respectfully submitted,
/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731             
Conferees:
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731             

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.